Title: From Thomas Jefferson to David Gelston, 27 August 1820
From: Jefferson, Thomas
To: Gelston, David


Dear Sir
Monticello
Aug. 27. 20.
I recieved last night your favor of the 21st and at the same time an invoice of the books from Debure, cost  180. ƒ charges 11–50 making 191 ƒ–50 which invoice I now inclose you with a request of it’s return, with notice of the duties and charges for which I shall be your debtor. the sum being too small to be remitted by a draught, I will inclose it in a bank bill with an allowance for their discount at N. York. I shall be thankful to you to forward the books to Richmond either to mr Gibson, or to Capt Bernard Peyton, who, during the long illness  of mr Gibson, has done business for me occasionally. I salute you with great esteem and respect.Th: Jefferson